     Case 1:19-cv-00102-JPW-JFS Document 64 Filed 03/23/21 Page 1 of 12




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JEFFREY C. STEPHENS,                       : Civil No. 1:19-CV-00102
                                           :
             Plaintiff,                    :
                                           :
             v.                            :
                                           : Judge Jennifer P. Wilson
PENNSYLVANIA BOARD OF                      :
PROBATION AND PAROLE, et al.,              :
                                           :
             Defendants.                   : Magistrate Judge Joseph F. Saporito, Jr.
                                 MEMORANDUM
      This is a prisoner civil rights case in which Plaintiff Jeffrey C. Stephens

(“Stephens”), an inmate confined in SCI Dallas in Dallas, Pennsylvania, alleges

that Defendants the Pennsylvania Board of Probation and Parole and the

Pennsylvania Department of Corrections have repeatedly denied him parole in a

way that violates the Constitution and the Americans with Disabilities Act

“(ADA”). The case is presently before the court on Defendants’ motion for

summary judgment, a report and recommendation issued by United States

Magistrate Judge Joseph F. Saporito, Jr., which recommends granting the motion,

and Stephens’s objections to the report and recommendation. (Docs. 50, 60, 63.)

      For the reasons that follow, the court finds that Defendants are entitled to

summary judgment as to Stephens’s constitutional claims, but that Stephens’s

request for additional discovery did not receive sufficient consideration prior to the

issuance of the report and recommendation. Accordingly, the court will adopt the

                                          1
     Case 1:19-cv-00102-JPW-JFS Document 64 Filed 03/23/21 Page 2 of 12




report and recommendation in part, reject it in part, grant Defendants summary

judgment as to the constitutional claims, and recommit the matter to Judge

Saporito with instructions to further consider Stephens’s request for discovery with

regard to the ADA claim.

                   BACKGROUND AND PROCEDURAL HISTORY

      Stephens initiated this case through the filing of a complaint, which the court

received on January 16, 2019. (Doc. 1.) Judge Saporito subsequently granted

Stephens leave to file an amended complaint, see Doc. 13, and Stephens then filed

an amended complaint on April 24, 2019. (Doc. 16.) Defendants moved to

dismiss the amended complaint on June 14, 2019, see Doc. 24, but Judge Saporito

deemed the motion to dismiss withdrawn for Defendants’ failure to file a

supporting brief on July 16, 2019. (Doc. 29.) Defendants accordingly answered

the amended complaint on August 2, 2019. (Doc. 31.)

      Following the close of pleading, Stephens filed motions to compel discovery

on November 7, 2019, and February 10, 2020. (Docs. 35, 44.) In the latter

motion, Stephens asserted that Defendants had not responded to his requests for

discovery, which included, among other things, a request for documents pertaining

to the decisions to deny his parole. (See Doc. 44, pp. 14–15; Doc. 44-1, pp. 9–11.)

      While the second motion to compel discovery was pending, Defendants filed

the instant motion for summary judgment on May 8, 2020. (Doc. 50.) Judge
                                         2
     Case 1:19-cv-00102-JPW-JFS Document 64 Filed 03/23/21 Page 3 of 12




Saporito then addressed the pending motion to compel discovery on June 24, 2020.

(Doc. 56.) Judge Saporito found that Defendants had failed to respond to

Stephens’s discovery requests and accordingly ordered them to do so. (Id. at 3–4.)

Judge Saporito further ordered that if Stephens found “the defendants’ responses to

be evasive or incomplete” he could “bring another motion to compel pursuant to

Rule 37(a) of the Rules of Civil Procedure.” (Id. at 4.) Given that ruling, Judge

Saporito sua sponte extended the deadline for Stephens to file a brief in opposition

to the motion for summary judgment. (Id. at 6.)

      Stephens filed a brief opposing the summary judgment motion on August

24, 2020. (Doc. 57.) In his brief, Stephens asserted that he could not adequately

respond to Defendants’ summary judgment arguments because he had not received

“discovery of the facts relied upon by Defendants to deny parole.” (Id. at 2.)

Defendants did not file a reply brief to respond to this argument.

      Judge Saporito issued the instant report and recommendation on January 6,

2021. (Doc. 60.) Judge Saporito first concludes that Defendants are entitled to

summary judgment as to Stephens’s constitutional claims because neither

defendant qualifies as a person that is amenable to suit under 42 U.S.C. § 1983.

(Id. at 9–11.) Judge Saporito then concludes that Defendants are entitled to

summary judgment as to Stephens’s ADA claim. (Id. at 11–13.) Judge Saporito

acknowledges that denial of parole based on substance abuse and post-traumatic
                                          3
     Case 1:19-cv-00102-JPW-JFS Document 64 Filed 03/23/21 Page 4 of 12




stress disorder as alleged by Stephens “might . . . violate the ADA in some cases,”

but finds that Defendants are entitled to summary judgment because Stephens “has

failed to adduce any evidence whatsoever to support such a claim.” (Id. at 12.)

Judge Saporito does not address Stephens’s argument that he has not received

sufficient discovery to respond to Defendants’ summary judgment motion.

      The court granted Stephens an extension of time in which to file objections

on January 22, 2021, and Stephens timely did so on February 23, 2021. (Docs. 62–

63.) In his objections, Stephens reiterates his argument that he cannot adequately

respond to Defendants’ summary judgment arguments because he has not received

discovery from Defendants. (Id. at 10.) Defendants have not filed a brief in

opposition to Stephens’s objections, and the deadline for doing so has expired.

Accordingly, the report and recommendation and Stephens’s objections are ripe for

the court’s disposition.

                                    JURISDICTION

      This court has jurisdiction under 28 U.S.C. § 1331, which allows a district

court to exercise subject matter jurisdiction in civil cases arising under the

Constitution, laws, or treaties of the United States.

                               STANDARD OF REVIEW

      When a party objects to a magistrate judge’s report and recommendation, the

district court is required to conduct a de novo review of the contested portions of
                                           4
     Case 1:19-cv-00102-JPW-JFS Document 64 Filed 03/23/21 Page 5 of 12




the report and recommendation. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3);

Sample v. Diecks, 885 F.2d 1099, 1106 n.3 (3d Cir. 1989). The district court may

accept, reject, or modify the magistrate judge’s report and recommendation in

whole or in part. 28 U.S.C. § 636(b)(1). The district court may also receive

further evidence or recommit the matter to the magistrate judge with further

instructions. Id. “Although the standard is de novo, the extent of review is

committed to the sound discretion of the district judge, and the court may rely on

the recommendations of the magistrate judge to the extent it deems proper.”

Weidman v. Colvin, 164 F. Supp. 3d 650, 653 (M.D. Pa. 2015) (citing Rieder v.

Apfel, 115 F. Supp. 2d 496, 499 (M.D. Pa. 2000)).

      De novo review of a report and recommendation is not required for those

portions of a report and recommendation to which no objections have been raised.

Univac Dental Co. v. Dentsply Int’l, Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa.

2010) (citing Thomas v. Arn, 474 U.S. 140, 149 (1985)). Instead, the court is only

required to “satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.” Id. (quoting Fed. R. Civ. P. 72 advisory

committee’s note to 1983 addition).

      A court may grant a motion for summary judgment when “there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A dispute of fact is material if resolution of
                                            5
     Case 1:19-cv-00102-JPW-JFS Document 64 Filed 03/23/21 Page 6 of 12




the dispute “might affect the outcome of the suit under the governing law.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Summary judgment is

not precluded by “[f]actual disputes that are irrelevant or unnecessary.” Id. “‘A

dispute is genuine if a reasonable trier-of-fact could find in favor of the

nonmovant’ and ‘material if it could affect the outcome of the case.’” Thomas v.

Tice, 943 F.3d 145, 149 (3d Cir. 2019) (quoting Lichtenstein v. Univ. of Pittsburgh

Med. Ctr., 691 F.3d 294, 300 (3d Cir. 2012)).

      In reviewing a motion for summary judgment, the court must view the facts

in the light most favorable to the non-moving party and draw all reasonable

inferences in that party’s favor. Jutrowski v. Twp. of Riverdale, 904 F.3d 280, 288

(3d Cir. 2018) (citing Scheidemantle v. Slippery Rock Univ. State Sys. of Higher

Educ., 470 F.3d 535, 538 (3d Cir. 2006)). The court may not “weigh the evidence”

or “determine the truth of the matter.” Anderson, 477 U.S. at 249. Instead, the

court’s role in reviewing the facts of the case is “to determine whether there is a

genuine issue for trial.” Id. The court is additionally required to liberally construe

any filings by an unrepresented litigant. Sause v. Bauer, 585 U.S. __, 138 S. Ct.

2561, 2563 (2018).

      The party moving for summary judgment “bears the initial responsibility of

informing the district court of the basis for its motion, and identifying those

portions of ‘the pleadings, depositions, answers to interrogatories, and admissions
                                           6
     Case 1:19-cv-00102-JPW-JFS Document 64 Filed 03/23/21 Page 7 of 12




on file, together with the affidavits, if any,’ which it believes demonstrate the

absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986) (quoting Fed. R. Civ. P. 56(c)). The non-moving party must then

oppose the motion, and in doing so “‘may not rest upon the mere allegations or

denials of [its] pleadings’ but instead, ‘must set forth specific facts showing that

there is a genuine issue for trial. Bare assertions, conclusory allegations, or

suspicions will not suffice.’” Jutrowski, 904 F.3d at 288–89 (quoting D.E. v. Cent.

Dauphin Sch. Dist., 765 F.3d 260, 268–69 (3d Cir. 2014)).

      Summary judgment is appropriate where the non-moving party “fails to

make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of proof at trial.”

Celotex, 477 U.S. at 322. “The mere existence of a scintilla of evidence in support

of the plaintiff’s position will be insufficient; there must be evidence on which the

jury could reasonably find for the plaintiff.” Anderson, 477 U.S. at 252. “Where

the record taken as a whole could not lead a rational trier of fact to find for the

non-moving party, there is no genuine issue for trial.” Matsushita Elec. Indus. Co.,

Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

                                     DISCUSSION

      At the outset, the court will address the portion of the report and

recommendation recommending that the court grant summary judgment as to
                                           7
     Case 1:19-cv-00102-JPW-JFS Document 64 Filed 03/23/21 Page 8 of 12




Stephens’s constitutional claims because neither defendant qualifies as a person

that is amenable to suit under 42 U.S.C. § 1983. (See Doc. 60 at 9–11.) Because

neither party has objected to that portion of the report and recommendation, the

court reviews it only for clear error. See Univac Dental v., 702 F. Supp. 2d at 469.

Having conducted such a review, the court finds no clear error on the face of the

record and adopts that portion of the report and recommendation. Defendants will

accordingly be granted summary judgment as to Stephens’s constitutional claims.

      Having resolved the constitutional claims, the court turns its attention to

Stephens’s argument that he has not received sufficient discovery. Because any

additional discovery would not alter the fact that Defendants are not amenable to

suit under § 1983, the court considers Stephens’s discovery argument only with

respect to his ADA claim.

      When a party opposing a motion for summary judgment shows that it

“cannot present facts essential to justify its opposition,” the court may allow the

parties additional time for discovery. Fed. R. Civ. P. 56(d). “If discovery is

incomplete, a district court is rarely justified in granting summary judgment, unless

the discovery request pertains to facts that are not material to the moving party’s

entitlement to judgment as a matter of law.” In re Avandia Mktg., Sales & Prods.

Liab. Litig., 945 F.3d 749, 761 (3d Cir. 2019) (quoting Shelton v. Bledsoe, 775

F.3d 554, 568 (3d Cir. 2015)).
                                          8
     Case 1:19-cv-00102-JPW-JFS Document 64 Filed 03/23/21 Page 9 of 12




      To properly request additional discovery for purposes of opposing summary

judgment, a party must “indicate to the district court its need for discovery, what

material facts it hopes to uncover and why it has not previously discovered the

information.” Radich v. Goode, 886 F.2d 1391, 1393–94 (3d Cir. 1989) (citing

Hancock Indus. v. Schaeffer, 811 F.2d 225 (3d Cir. 1987)). A properly filed

request for additional discovery under Rule 56(d) is generally granted “as a matter

of course.” Avandia, 945 F.3d at 761 (quoting Shelton, 775 F.3d at 468). A

request for additional discovery does not need to be made through a formal motion

and can instead be raised through the brief opposing summary judgment. Shelton,

775 F.3d at 567–68. The decision of whether to permit additional discovery is left

to the discretion of the district court. Woloszyn v. Cty. of Lawrence, 396 F.3d 314,

324 n.6 (3d Cir. 2005) (citing Bradley v. United States, 299 F.3d 197, 206 (3d Cir.

2002)).

      In this case, Stephens has repeatedly argued that Defendants have not

adequately responded to his requests for discovery, and he has made that argument

in both his brief opposing the motion for summary judgment and his objections to

the report and recommendation. (See Docs. 57, 63; see also Docs. 35, 44.) Judge

Saporito considered this argument in resolving Stephens’s most recent motion to

compel discovery, but did not consider the argument when Stephens raised it in

opposition to Defendants’ motion for summary judgment.
                                          9
    Case 1:19-cv-00102-JPW-JFS Document 64 Filed 03/23/21 Page 10 of 12




      Stephens’s argument that he has not received sufficient discovery to respond

to Defendants’ summary judgment motion was a procedurally proper way to

request additional discovery. Although Judge Saporito’s order granting Stephens’s

motion to compel discovery specified that Stephens could file an additional motion

to compel discovery under Federal Rule of Civil Procedure 37(a) if the Defendants

continued to not respond to his discovery requests, see Doc. 56, p. 4, the order did

not state that a motion to compel discovery was the only way that Stephens could

request additional discovery. (See id. (“If the plaintiff finds the defendants’

responses to be evasive or incomplete, he may bring another motion to compel

pursuant to Rule 37(a) of the Rules of Civil Procedure.” (emphasis added)).) The

order therefore did not foreclose Stephens from seeking discovery through other

methods, such as a request for additional discovery under Rule 56(d).

      Stephens has not taken all the steps he must take in order to properly request

discovery under Rule 56(d). Specifically, he has not stated which material facts he

hopes to uncover and why he has not previously discovered that information. See

Radich, 886 F.2d at 1393–94. Nevertheless, the court is reluctant to consider

whether Defendants are entitled to summary judgment as to Stephens’s ADA claim

without consideration of Stephens’s request for additional discovery because

Stephens’s request repeats arguments he has made throughout this litigation, and



                                          10
    Case 1:19-cv-00102-JPW-JFS Document 64 Filed 03/23/21 Page 11 of 12




the court must liberally construe Stephens’s arguments because he is proceeding as

an unrepresented litigant. See Sause, 138 S. Ct. at 2563.

      The court is especially reluctant to proceed given that the report and

recommendation relies in part on the fact that Stephens has not adduced any

evidence to support his ADA claim. (See Doc. 60, p. 12.) Stephens has repeatedly

asserted that Defendants have not responded to his discovery requests, and it would

accordingly be unjust to grant Defendants summary judgment based on a lack of

evidence to support Stephens’s ADA claim without first considering whether

Stephens has received adequate responses to his discovery requests.

      The court further finds that Judge Saporito is in the best position to address

Stephens’s request for additional discovery because Judge Saporito has been

assigned to this case for all pretrial management and has resolved Stephens’s

previous motions to compel discovery. The court will therefore recommit the

matter to Judge Saporito for further consideration of Stephens’s request for

additional discovery as to his ADA claim.

                                   CONCLUSION

      For the foregoing reasons, the report and recommendation is adopted in part

and rejected in part and this case is recommitted to Judge Saporito for further




                                         11
    Case 1:19-cv-00102-JPW-JFS Document 64 Filed 03/23/21 Page 12 of 12




consideration of Stephens’s request for additional discovery. An appropriate order

follows.

                                      s/Jennifer P. Wilson
                                      JENNIFER P. WILSON
                                      United States District Court Judge
                                      Middle District of Pennsylvania
Dated: March 23, 2021




                                        12
